Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 1 of 7

UNITED S'I`ATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Jacksonville Division
www.flmb.uscourts.gov

In re:

RMS TITANIC, INC. et al..
Debtors

MARK C. HEALY of Michael Moecker &
Associates, Inc. in his capacity as Court-
Appointed Responsible Person,

Plaintiff,
v.

MARK A. SELLERS, DOUGLAS
BANKER, RICHARD KRANIAK, JACK
H. JACOBS, DAOPING BAO, SELLERS
CAPITAL, LLC, and SELLERS CAPITAL
MASTER FUND, LTD.,

Defendants.

PLAINTIFF’S AGREED MOTION TO ENLARGE TIME TO MEDIATE
Mark C. Healy, as fiduciary of the Debtors (the “Responsible Person”), in the capacity as
temporary substitute plaintiff for the Ofiicial Committee of Equity Security Holders of Premier
Exhibitions, Inc. (the “Plaintift” or “Equity Committee”), by and through undersigned counsel,
and as agreed to by the Defendants (together with the Plaintiff, the “Plrt@”), pursuant to Fed. R.
Bankr. P. 9006(b), files this agreed motion (the “M”) to enlarge the deadline to mediate set

forth in the Order of Referral to Medz'ation and Pre-Trz'al Discovery Schedull`ng Order [ECF#

Chapter ll
Case No. 3:16-bk-002230-PMG

Jointly Administered

Adv. Case No.: lS-ap-00064-PMG

22] (the “Order”). In support of the Motion, the Plaintiff states as follows:

jaogentis

55 Alhambra Plaza - Suite 800 - Coral Gables, F|orida 33134 ~ T. 305.722.2002 - www.agentislaw.com

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 2 of 7

l. On October l6, 2018 this Court entered the Order, which set deadlines in this
adversary proceeding to select a mediator, set a mediation date, exchange informal discovery,
and conduct an additional pretrial conference.

2. On January 25, 2019, the Court entered ECF # 25 in this adversary proceeding,
Consent Order Granting Motion T 0 Appoint A Responsible Person As Substitute Plainti]j”]n The
Adversary Proceeding Against Certain Of The Debtors’ Current and Former Directors and
Oj]icers (the “Substitution Order”).

3. The Parties have thus far complied with the Order but are requesting a two-month
extension of time to comply with the current February 18, 2019 deadline to mediate.

4. “[W]hen an act is required or allowed to be done at or within a specified period by
these rules or by notice given thereunder or by order of court, the court for cause shown may at
any time in its discretion (l) with or without motion or notice order the period enlarged if the

request therefor is made before the expiration of the period originally prescribed or as extended

by a previous order . . . .” Fed. R. Bankr. P. 9006(b)(l) (emphasis added) (irrelevant provisions
omitted).

5. This Motion is being made before the deadline to mediate set forth in the Order.

6. Cause to enlarge the Order’s timeframe for the parties to mediate exists here.

7. Over the last several months, the Equity Committee was in a transitory state

pending the appointment of Mark C. Mr. Healy (“Mr. Healy”) as Plaintiff. During this time it
was unclear to the Parties in this matter who would appear at a mediation on behalf of the
Plaintiff, and what authority that party would have to settle this matter.

8. Now that Mr. Healy has been appointed under the Substitution Order, mediation

can proceed. However, Mr. Healy is required to perform certain administrative tasks before this

2
AGSF“U§
55 Alhambra Plaza - Suite 800 ~ Coral Gables, F|orida 33134 - T. 305.722.2002 - www.agentis|aw.com

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 3 of 7

can occur. Mr. Healy must retain current counsel, if it is his intent to do so, who was previously
serving on behalf the Official Committee of Equity Security Holders of Premier Exhibitions, Inc.
Upon information and belief, Mr. Healy similarly intends to retain additional special counsel on
bad faith and coverage issues associated with this adversary proceeding Mr. Healy expects
those motions to be filed with the Court in the main bankruptcy case within the next several
days.

9. Additionally, and due to confidentiality and disclosure issues in place in the main
bankruptcy case, it has taken the Parties more time than anticipated to complete the discovery
contemplated in the Order. The Parties agree that a larger timetable for discovery is necessary.

10. The Parties agree that the mediation would have an improved chance of success if
the parties are granted an additional three months to complete discovery and engage in other
activities related to the mediation, including, but not necessarily limited to, participation by all
insurers in the case,

11. Since the March 20, 2019 pretrial conference set by the Order contemplates the
completion of mediation, if the three-month extension of the mediation deadline sought herein is
granted, the Court should also move the pretrial conference to a date that is no less than three
months after the new mediation deadline The Parties agree to file a subsequent order to reset

continued deadlines and continue mediation

3
§§qgentis
55 Alhambra Plaza - Suite 800 - Coral Gab|es, F|orida 33134 ~ T. 305.722.2002 - www.agentis|aw.com

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 4 of 7

WHEREFORE, the Plaintiff respectfully requests that this Court (l) enter an order in
substantially the same form as the proposed order attached hereto as Exhibit A, which grants this
Motion, extends the Order’s mediation deadline to approximately ninety (90) days from the
existing mediation deadline, and moves the pretrial conference granting this Motion, and (2)

grant any further relief that the Court deems just and appropriate under the circumstances

l HEREBY CERTIFY that l am adtzrt`tted to tt're Bar oft/te Um`ted States Dt'strt'ct Court
for the Saztthera Dt'.s'trt'ct of Flort'da and l am qualified to practice itt this Court as set forth in
Local Rule 2090-I(A).

By: /s/ Robert P. Charbormeatt
Robert P. Charbonneau
Floi'ida Bar No.: 968234

rpc@agentislaw.com

CERTIFICATE OF SERVICE
I CERTIFY that a true and correct copy of the foregoing was served by transmission of
Notices of Electronic Filing generated by Cl\/l/ECF to those parties registered to receive

electronic notices of filing in the case on February 12, 2019.

AGENTIS, PLLC

Special Counsel for the Ot`t`lcial Committee of Equity
Security l-lo|ders ot`Premier Exhibitions. Inc.

55 Alhambra Plaza, Suite 800

Coral Gables, F|orida 33134

Tel.: 305.722.2002 7
www.agentislaw.c '»-

//'

Robe ). 'harbonneau
Flori a Bar No.: 968234
rpc@agentislaw.com

  

By:

 

4
Aogentis

55 Alhambra Plaza - Suite 800 - Coral Gables, F|orida 33134 ~ T. 305.722.2002 - www.agentis|aw.com

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 5 of 7

Exhibit A

(Proposed Order)

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 6 of 7

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Jacksonville Division
www.flmb.uscourts. gov

In re: Chapter 11
RMS TITANIC, INC. et al.. Case No. 3:16-bk-002230-PMG
Debtors / Jointly Administered

 

MARK C. HEALY of Michael Moecker & Adv. Case No.: 18-ap-00064-PMG
Associates, Inc. in his capacity as Court-
Appointed Responsible Person,

Plaintiff,
v.

MARK A. SELLERS, _ DOUGLAS
BANKER, RICHARD KRANIAK, JACK
H. JACOBS, DAOPING BAO, SELLERS
CAPITAL, LLC, and SELLERS CAPITAL
MASTER FUND, LTD.,

Defendants. /

AGREED ORDER GRANTING
PLAINTIFF’S MOTION TO ENLARGE TIME TO MEDIATE

THIS MATTER came before the Court upon Plaintiff's Agreed Motion to Enlarge Tz‘me

to Mea'iate (the “Motion”), and the Court, having reviewed the Motion and considered the relief

 

requested therein, ORDERS as follows:

l. The Motion is GRANTED.

2. The parties shall complete the mediation contemplated in the Order of Referral to

Mediation and Pre-Trial Scheduling Order [ECF# 22] (the “Order”) on or before Monday, May

 

20, 2019.

Case 3:18-ap-00064-P|\/|G Doc 27 Filed 02/12/19 Page 7 of 7

3. The Court shall conduct the pretrial conference described in the Order on
, , 2019, at on the 4th Floor in Courtroom

A, 300 North Hogan Street, Jacksonville, Florida.

###

SUBMITTED BY:

Robert P. Charbonneau, Esq.
Florida Bar No: 968234
rpc@agentislaw.com
AGENTIS PLLC

Counsel for the Plaintiff

55 Alhambra Plaza, Suite 800
Coral Gables, Florida 33134
T. 305.722.2002
www.agentislaw. com

(Copy furnished to Attomey Charbonneau, who is directed to serve a copy of the signed order on all parties and tile
with the Court a certificate of service.)

